Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group I, claims 1-13 in the reply filed on June 15th, 2022 is acknowledged. Non-elected invention of Group II and III, claims 14-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, claims 1-13 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on September 28th, 2020 and September 10th, 2021 have been considered by the examiner.

Drawings
The drawings filed on 12/08/2020 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0209877, hereinafter as Lee ‘877) in view of Hsieh et al (“J. Appl. Phys. 74 (4), 15 August 1993”, hereinafter as Hsieh) and Okazaki (US 2016/0247903, hereinafter as Okaz ‘903) as an evidence).
Regarding Claim 1, Lee ‘877 teaches a thin film transistor (TFT) substrate, comprising: 
a substrate (Fig. 9; (FS); [0043]); 
5an active layer disposed on the substrate (131; [0097]); 
a buffer layer (B12; [0042]) disposed between the substrate and the active layer; 
a source electrode (136; [0097]); and a drain electrode (135; [0097]), wherein the buffer layer includes an inorganic insulating layer.
Thus, Lee ‘877 is shown to teach all the features of the claim with the exception of explicitly: “an area ratio of a 10peak corresponding to an N-H bond in the buffer layer is 0.5% or less based on a total peak area in a Fourier transform infrared spectroscopy (FTIR)”.  
However, Hsieh teaches a SiO2 film deposition which reduces unwanted N-H bond analyzed by FTIR spectroscopic analysis (see introduction, col. 2, first paragraph, lines 19-23).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee ‘877 by reducing unwanted N-H bond analyzed by FTIR spectroscopic analysis in the buffer layer in order to improve the electrical performance of the SiO2 film (e.g. buffer film) as suggested by Hsieh.
Thus, Lee ‘877 and Hsieh are shown to teach all the features of the claim with the exception of explicitly: “an area ratio of a 10peak corresponding to an N-H bond in the buffer layer is 0.5% or less based on a total peak area”.
However, it has been held to be within the general skill of a worker in the art to have a buffer film with an area ratio of a 10peak corresponding to an N-H bond in the buffer layer is 0.5% or less based on a total peak area on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select an area ratio of a 10peak corresponding to an N-H bond in the buffer layer is 0.5% or less based on a total peak area in order to improve the electrical characteristic of TFT device.

Regarding Claim 2, Lee ‘877 teaches the inorganic insulating layer is one of silicon oxide and silicon nitride (see para. [0046]).  

Regarding Claim 3, Hsieh teaches a SiO2 film deposition which reduces unwanted N-H bond (see introduction, col. 2, first paragraph, lines 19-23).
Thus, Lee ‘877 and Hsieh are shown to teach all the features of the claim with the exception of explicitly: “a content of a compound having an N-H bond in the buffer layer is 0.5 wt% or less based on a total weight of the buffer layer”.  
However, it has been held to be within the general skill of a worker in the art to have a content of a compound having an N-H bond in the buffer layer is 0.5 wt% or less based on a total weight of the buffer layer on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have a content of a compound having an N-H bond in the buffer layer is 0.5 wt% or less based on a total weight of the buffer layer in order to improve the electrical characteristic of TFT device.

Regarding Claim 4, Hsieh teaches the buffer layer (B12) is in contact with the active layer (131).
Thus, Lee ‘877 and Hsieh are shown to teach all the features of the claim with the exception of explicitly: “a content of a compound having an N-H bond in the buffer layer decreases when a distance from an interface between the buffer layer and the active layer increases”.  
However, it has been held to be within the general skill of a worker in the art to have a content of a compound having an N-H bond in the buffer layer decreases when a distance from an interface between the buffer layer and the active layer increases on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have a content of a compound having an N-H bond in the buffer layer decreases when a distance from an interface between the buffer layer and the active layer increases in order to improve the electrical characteristic of TFT device.

Regarding Claim 5, Lee ‘877 and Hsieh are shown to teach all the features of the claim with the exception of explicitly: “an amount of outgassing 22hydrogen measured by thermal desorption spectroscopy (TDS) at a temperature of about 5000C or higher is about 9x1015 ea/cm2 or less”.  
However, it has been held to be within the general skill of a worker in the art to have an amount of outgassing 22hydrogen measured by thermal desorption spectroscopy (TDS) at a temperature of about 5000C or higher is about 9x1015 ea/cm2 or less on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have an amount of outgassing 22hydrogen measured by thermal desorption spectroscopy (TDS) at a temperature of about 5000C or higher is about 9x1015 ea/cm2 or less in order to improve the electrical characteristic of TFT device.

Regarding Claim 6, Lee ‘877 and Hsieh are shown to teach all the features of the claim with the exception of explicitly: “a content of defects 5including Si-N-Si clusters in the buffer layer is about 7.0 x 1017 spins/cm3 or less”.  
However, it has been held to be within the general skill of a worker in the art to have a content of defects 5including Si-N-Si clusters in the buffer layer is about 7.0 x 1017 spins/cm3 or less on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (e.g. lower than or equal to 2.0 x 1015 spins/cm3; see para. [0065] of Okaz ‘903) as an evidence). A person of ordinary skills in the art is motivated to have a content of defects 5including Si-N-Si clusters in the buffer layer is about 7.0 x 1017 spins/cm3 or less in order to improve the electrical characteristic of TFT device.

Regarding Claim 7, Lee ‘877 teaches the buffer layer has a multi-layer structure (see Fig. 1).  

Regarding Claim 8, Lee ‘877 teaches a second buffer layer (B11) disposed between the buffer layer (B12) and the substrate (FS), wherein the second buffer layer includes a material different from the buffer layer and includes at least one of silicon oxide and silicon nitride (see Fig. 9; [0044]).  

Regarding Claim 9, Lee ‘877 teaches the active layer (131; [0097]) includes at least one of an organic semiconductor, an inorganic semiconductor, and a silicon semiconductor.  

Regarding Claim 10, Lee ‘877 teaches a barrier layer (11a; [0044]) disposed between the substrate and the buffer layer.  

Regarding Claim 11, Lee ‘877 teaches the barrier layer (11a) includes silicon oxide (see para. [0045]).  

Regarding Claim 12, Lee ‘877 teaches a first insulating layer (132; [0097]) disposed on the active layer (131); and a gate electrode (133; [0097]) disposed on the first insulating layer.  
Regarding Claim 13, Lee ‘877 teaches the first insulating layer (132) 5include a material different from the active layer (131).
Furthermore, it has been held to be within the general skill of a worker in the art to select
the first insulating layer material including SiO2 material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (e.g. see para. [0089] of Okaz ‘903) as an evidence).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Lee et al. (US 2019/0252420 A1)			
Lee (US 2015/0060797 A1)
Choi (US 2012/0045904 A1)
Kwon et al. (US 2011/0278553 A1)
Lee et al. (US 2008/0164462 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829